Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 09/09/2021. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 09/09/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et. al. (U.S. Publication No. 2017/0316333) in view of Ho et. al. (U.S. Publication No. 2019/0120640).
Regarding claim 1
Levinson discloses “A method for routing an autonomous vehicle, the method comprising: accessing, by a computing device, temporal data comprising a first temporal data item, the first temporal data item describing a first roadway condition, a first time, and a first location;” Temporal data is data that represents a state in time. (See Levinson [0157] “In the examples 3991-3995, semantic classification data associated with objects on or near road surface 3623 and temporal data associated with the objects may be used for route planning and/or to update data associated with route planning, such as map data, route data, or both.” Also See Claim 29, “A system comprising: a computing system communicatively coupled to a vehicle to receive data from a plurality of sensors, the computing system being programmed to: determine first object data associated with a first object in the environment, the first object data comprising an object classification, a first location in the environment, and a first behavior,”).
Levinson discloses “accessing, by the computing device, a routing graph, the routing graph comprising a plurality of route components;” Per [0022] - “A routing graph is a representation of roadways in a geographic area.” (See Levinson [0062] “Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc.”). 
Levinson discloses “determining, by the computing device, a first route component of the routing graph that corresponds to the first location;” Per [0022] - “The routing graph represents roadways as a set of route components, which are sometimes also referred to as lane segments.
Levinson discloses “generating, by the computing device, a constrained routing graph, the generating the constrained routing graph comprising modifying the first route component based at least in part on the first roadway condition;” Per [0028]-“Temporal data items are correlated to route components of an autonomous vehicle routing graph and used to generate a constrained routing graph, which is then used to generate routes. The constrained routing graph includes changes to a routing graph based on the temporal data.” (See Levinson [0059] “A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels. At 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”). 
Levinson discloses “generating, by the computing device, a route for an autonomous vehicle using the constrained routing graph;
Levinson discloses “and causing, by the computing device, the autonomous vehicle to begin traversing the route.” (See Levinson [0054] “The localizer and the perception engine, as well as other components of the AV controller 147, collaborate to cause autonomous vehicles 109 to drive autonomously.”). 
Levinson discloses all of the elements of the claimed invention except “the generating of the route comprising selecting a set of connected route components from the constrained routing graph, the set of connected route components extending between a route start point and a route end point;” 
Ho discloses “the generating of the route comprising selecting a set of connected route components from the constrained routing graph, the set of connected route components extending between a route start point and a route end point;” (See Ho [0043] “The state graph representation includes a plurality of nodes connected by edges. Each node of the plurality of nodes of the state graph representation represents a candidate state of the plurality of first passengers and the fleet vehicles. A respective edge of the state graph representation represents an action of a respective vehicle picking up or dropping off a passenger. The respective edge has a cost that is based at least in part on traversal of the graph representation of the geographic map.” & [0134]-[0138] “During traversal, a cost model may be used to evaluate the costs of the edges that are explored (e.g., weights are assigned as the costs of the edges based on tags or attributes associated with the edges). This is done using a cost function (e.g., determined at run time by the client's request). An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost 
Levinson and Ho are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Levinson to incorporate the teachings of Ho to incorporate a method of generating a route for an autonomous vehicle to follow by selecting a set of connected route components. Doing so provides a method known in the art to generate a route for an autonomous vehicle to transverse, advantageously as providing a selection of connected nodes or components of a route to consider would allow for a minimum cost selection of a route in consideration of a minimal distance and travel time provided a pre-constrained map or routing graph.
Regarding claim 2
Levinson discloses “The method of claim 1, wherein the first roadway condition describes a speed of travel of a vehicle over the first route component;” Per [0024] – “When routing an autonomous vehicle, it is desirable to consider temporal data to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions. For example, the lowest-cost route between a first point and a second point may ordinarily include traversing roadways that are part of an interstate. If an autonomous vehicle is to complete a route at a time when traffic conditions lower the speed of travel on the interstate, routes including the interstate may no longer be fastest.” (See Levinson [0064] “Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. Further data about the external object may be generated by tracking the external object. As such, the classification type can be used to predict or otherwise determine the likelihood that an external object may, for example, interfere with an autonomous vehicle traveling along a planned path. For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects. In some examples, the level of uncertainty may be expressed as an estimated value (or probability).” Levinson discloses considering the speed or velocity of an object traveling within the path of the vehicle. That is, the speed of travel of the traffic along a travelling route). 
Levinson discloses “and wherein generating the constrained routing graph comprises modifying a cost associated with the first route component using the speed of travel of the vehicle.
Regarding claim 3
Levinson discloses “The method of claim 1, wherein the first roadway condition describes a weather condition at the first route component;” (See Levinson [0058] “FIG. 2 is an example of a flow diagram to monitor a fleet of autonomous vehicles, according to some embodiments. At 202, flow 200 begins when a fleet of autonomous vehicles are monitored. At least one autonomous vehicle includes an autonomous vehicle controller configured to cause the vehicle to autonomously transit from a first geographic region to a second geographic region. At 204, data representing an event associated with a calculated confidence level for a vehicle is detected. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle. The events may be internal to an autonomous vehicle, or external. For example, an obstacle obscuring a roadway may be viewed as an event, as well as a reduction or loss of communication. An event may include traffic conditions or congestion, as well as unexpected or unusual numbers or types of external objects (or tracks) that are perceived by a perception engine. An event may include weather-related conditions (e.g., loss of friction due to ice or rain) or the angle at which the sun is shining (e.g., at sunset), such as low angle to the horizon that cause sun to shine brightly in the eyes of human drivers of other vehicles.”). 
Levinson discloses “and wherein generating the constrained routing graph comprises modifying a cost associated with the first route component based at least in part on the weather condition.” (See Levinson [0076] “An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles.”). 
Regarding claim 4
Levinson discloses “The method of claim 1, wherein generating the constrained routing graph comprises: determining that the temporal data does not describe a second route component adjacent to the first route component in the routing graph;” (See Levinson [0071] “Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination.”). 
Levinson discloses “and modifying a cost associated with the second route component using the first roadway condition.” (See Levinson [0076] “An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles.”). 
Regarding claim 5
Levinson discloses “The method of claim 1, wherein the first location is a first component of an alternative routing graph, the method further comprising determining that the first component overlaps at least in part with the first route component.” Per [0025] – “Also, some sources of temporal data are referenced to an alternative routing graph or other map having components that do not map to the route components of the routing graph used to route an autonomous vehicle. For example, some temporal data is collected from vehicles (e.g., non-autonomous vehicles) that are routed with a simplified map that does not distinguish between lanes of travel.” BRI: Confirm route segments by comparing from different sources. (See Levinson [0069] “According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, 
Regarding claim 6
Levinson discloses “The method of claim 1, wherein the first location comprises a Global Positioning System (GPS) location, the method further comprising determining that the GPS location is within the first route component.” (See Levinson [0063] “Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data).”). 
Regarding claim 7
Levinson discloses “The method of claim 1, further comprising: accessing, by the computing device, event data describing events from trips completed by autonomous vehicles;” (See Levinson Fig. 2, Step. 204).
Levinson discloses “using the event data, determining, by the computing device, a first event type probability that a first event type of event will occur when an autonomous vehicle traverses the first route component;
Levinson discloses “and determining a cost for the first route component using the first event type probability and the first roadway condition.” (See Levinson [0096] “Autonomous vehicle dispatch optimization calculator 1634 is configured to analyze the extracted data and calculate optimized usage of the fleet so as to ensure that the next vehicle dispatched, such as from station 1652, provides for the least travel times and/or costs—in the aggregate—for the autonomous vehicle service”).
Regarding claim 8
Levinson discloses “The method of claim 7, further comprising applying a transfer function to the first event type probability to generate a first event type time cost for the first route component associated with the first event type.” (See Levinson [0096] “Autonomous vehicle dispatch optimization calculator 1634 is configured to analyze the extracted data and calculate optimized usage of the fleet so as to ensure that the next vehicle dispatched, such as from station 1652, provides for the least travel times and/or costs—in the aggregate—for the autonomous vehicle service”).
Regarding claim 9
Levinson discloses “The method of claim 8, further comprising: receiving, by the computing device, a first event type weight;” Per [0099]-“The weight configuration data 824 indicates the importance of avoiding events of different types. For example, an event that is dangerous to a vehicle and/or its passengers or cargo may be weighted higher than just the time lost multiplied by the probability of the events occurrence.” (See Levinson [0084]-[0085] “Trajectory evaluator 1120 includes a state and event manager 1122, which, in turn, may include a confidence level generator 1123. Trajectory evaluator 1120 further includes a guided trajectory generator 1126 and a trajectory generator 1124. Further, planner 1164 is configured to receive policy data 1130, 
Levinson discloses “and determining, by the computing device, a cost for the first route component using the first roadway condition, the first event type probability, and the first event type weight.” (See Levinson [0096] “Autonomous vehicle dispatch optimization calculator 1634 is configured to analyze the extracted data and calculate optimized usage of the fleet so as to ensure that the next vehicle dispatched, such as from station 1652, provides for the least travel times and/or costs—in the aggregate—for the autonomous vehicle service”).
Regarding claim 10
Levinson discloses “A system for routing an autonomous vehicle comprising: a computing device comprising at least one processor and an associated data storage,
Levinson discloses “the computing device programmed to perform operations comprising: accessing temporal data comprising a first temporal data item, the first temporal data item describing a first roadway condition, a first time, and a first location;” Temporal data is data that represents a state in time. (See Levinson [0157] “In the examples 3991-3995, semantic classification data associated with objects on or near road surface 3623 and temporal data associated with the objects may be used for route planning and/or to update data associated with route planning, such as map data, route data, or both.” Also See Claim 29, “A system comprising: a computing system communicatively coupled to a vehicle to receive data from a plurality of sensors, the computing system being programmed to: determine first object data associated with a first object in the environment, the first object data comprising an object classification, a first location in the environment, and a first behavior,”).
Levinson discloses “accessing a routing graph, the routing graph comprising a plurality of route components;” Per [0022] - “A routing graph is a representation of roadways in a geographic area.” (See Levinson [0062] “Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc.”). 
Levinson discloses “determining a first route component of the routing graph that corresponds to the first location;” Per [0022] - “The routing graph represents roadways as a set of route components, which are sometimes also referred to as lane segments.” (See Levinson [0083] “Data representing one or more paths or path segments is transmitted into trajectory evaluator 1120.”). 
Levinson discloses “generating a constrained routing graph, the generating the constrained routing graph comprising modifying the first route component based at least in part on the first roadway condition;” Per [0028]-“Temporal data items are correlated to route components of an autonomous vehicle routing graph and used to generate a constrained routing graph, which is then used to generate routes. The constrained routing graph includes changes to a routing graph based on the temporal data.” (See Levinson [0059] “A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels. At 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”). 
Levinson discloses “generating a route for an autonomous vehicle using the constrained routing graph;
Levinson discloses “and causing the autonomous vehicle to begin traversing the route.” (See Levinson [0054] “The localizer and the perception engine, as well as other components of the AV controller 147, collaborate to cause autonomous vehicles 109 to drive autonomously.”).
Levinson discloses all of the elements of the claimed invention except “the generating of the route comprising selecting a set of connected route components from the constrained routing graph, the set of connected route components extending between a route start point and a route end point;” 
Ho discloses “the generating of the route comprising selecting a set of connected route components from the constrained routing graph, the set of connected route components extending between a route start point and a route end point;” (See Ho [0043] “The state graph representation includes a plurality of nodes connected by edges. Each node of the plurality of nodes of the state graph representation represents a candidate state of the plurality of first passengers and the fleet vehicles. A respective edge of the state graph representation represents an action of a respective vehicle picking up or dropping off a passenger. The respective edge has a cost that is based at least in part on traversal of the graph representation of the geographic map.” & [0134]-[0138] “During traversal, a cost model may be used to evaluate the costs of the edges that are explored (e.g., weights are assigned as the costs of the edges based on tags or attributes associated with the edges). This is done using a cost function (e.g., determined at run time by the client's request). An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost 
Levinson and Ho are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Levinson to incorporate the teachings of Ho to incorporate a method of generating a route for an autonomous vehicle to follow by selecting a set of connected route components. Doing so provides a method known in the art to generate a route for an autonomous vehicle to transverse, advantageously as providing a selection of connected nodes or components of a route to consider would allow for a minimum cost selection of a route in consideration of a minimal distance and travel time provided a pre-constrained map or routing graph.
Regarding claim 11
Levinson discloses “The system of claim 10, further comprising the autonomous vehicle, wherein the system is on board the autonomous vehicle.” (See Levinson Fig. 1, Char. 130).
Regarding claim 12
Levinson discloses “The system of claim 10, wherein first roadway condition describes a speed of travel of a vehicle over the first route component;” Per [0024] – When routing an autonomous vehicle, it is desirable to consider temporal data to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions. For example, the lowest-cost route between a first point and a second point may ordinarily include traversing roadways that are part of an interstate. If an autonomous vehicle is to complete a route at a time when traffic conditions lower the speed of travel on the interstate, routes including the interstate may no longer be fastest.
Levinson discloses “and wherein generating the constrained routing graph comprises modifying a cost associated with the first route component using the speed of travel of the vehicle.” (See Levinson [0076] “An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles.”). 
Regarding claim 13
Levinson discloses “The system of claim 10, wherein the first roadway condition describes a weather condition at the first route component;
Levinson discloses “and wherein generating the constrained routing graph comprises modifying a cost associated with the first route component based at least in part on the weather condition.” (See Levinson [0076] “An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles.”). 
Regarding claim 14
Levinson discloses “The system of claim 10, wherein generating the constrained routing graph comprises: determining that the temporal data does not describe a second route component adjacent to the first route component in the routing graph;” (See Levinson [0071] “Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination.”). 
Levinson discloses “and modifying a cost associated with the second route component using the first roadway condition.” (See Levinson [0076] “An algorithm may be implemented to analyze a variety of variables with which to minimize costs or times of travel for a fleet of autonomous vehicles.”). 
Regarding claim 15
Levinson discloses “The system of claim 10, wherein the first location is a first component of an alternative routing graph, the operations further comprising determining that the first component overlaps at least in part with the first route component.” Per [0025] – “Also, some sources of temporal data are referenced to an alternative routing graph or other map having components that do not map to the route components of the routing graph used to route an autonomous vehicle. For example, some temporal data is collected from vehicles (e.g., non-autonomous vehicles) that are routed with a simplified map that does not distinguish between lanes of travel.” BRI: Confirm route segments by comparing from different sources. (See Levinson [0069] “According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like. Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430.”). 
Regarding claim 16
Levinson discloses “The system of claim 10, wherein the first location comprises a Global Positioning System (GPS) location, the operations further comprising determining that the GPS location is within the first route component.” (See Levinson [0063] “Localizer 368 is configured to receive sensor data from one or more sources, such as GPS data 352, wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data).”). 
Regarding claim 17
Levinson discloses “The system of claim 10, the operations further comprising: accessing event data describing events from trips completed by autonomous vehicles;” (See Levinson Fig. 2, Step. 204).
Levinson discloses “using the event data, determining a first event type probability that a first event type of event will occur when an autonomous vehicle traverses the first route component;” (See Levinson Fig. 2, Step. 204 A confidence level as disclosed by Levinson is a probability that an event will occur. See Levinson [0084] “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101.”).
Levinson discloses “and determining a cost for the first route component using the first event type probability and the first roadway condition.” (See Levinson [0096] “Autonomous vehicle dispatch optimization calculator 1634 is configured to analyze the extracted data and calculate optimized usage of the fleet so as to ensure that the next vehicle dispatched, such as from station 1652, provides for the least travel times and/or costs—in the aggregate—for the autonomous vehicle service”).
Regarding claim 18
Levinson discloses “The system of claim 17, the operations further comprising applying a transfer function to the first event type probability to generate a first event type time cost for the first route component associated with the first event type.” (See Levinson [0096] “Autonomous vehicle dispatch optimization calculator 1634 is configured to analyze the extracted data and calculate optimized usage of the fleet so as to ensure that the next vehicle dispatched, such as from station 1652, provides for the least travel times and/or costs—in the aggregate—for the autonomous vehicle service”).
Regarding claim 19
Levinson discloses “The system of claim 18, the operations further comprising: receiving a first event type weight;” Per [0099]-“The weight configuration data 824 indicates the importance of avoiding events of different types. For example, an event that is dangerous to a vehicle and/or its passengers or cargo may be weighted higher than just the time lost multiplied by the probability of the events occurrence.” (See Levinson [0084]-[0085] “Trajectory evaluator 1120 includes a state and event manager 1122, which, in turn, may include a confidence level generator 1123. Trajectory evaluator 1120 further includes a guided trajectory generator 1126 and a trajectory generator 1124. Further, planner 1164 is configured to receive policy data 1130, perception engine data 1132, and localizer data 1134. Policy data 1130 may include criteria with which planner 1164 uses to determine a path that has a sufficient confidence level with which to generate trajectories, according to some examples. Examples of policy data 1130 include policies that specify that trajectory generation is bounded by stand-off distances to external objects (e.g., maintaining a safety buffer of 3 feet from a cyclist, as possible), or policies that require that trajectories must not cross a center double yellow line, or policies that require trajectories to be limited to a single lane in a 4-lane roadway (e.g., based on past events, such as typically congregating at a lane closest to a bus stop), and any other similar criteria specified by policies.”).
Levinson discloses “and determining a cost for the first route component using the first roadway condition, the first event type probability, and the first event type weight.” (See Levinson [0096] “Autonomous vehicle dispatch optimization calculator 1634 is configured to analyze the extracted data and calculate optimized usage of the fleet so as to ensure that the next vehicle dispatched, such as from station 1652, provides for the least travel times and/or costs—in the aggregate—for the autonomous vehicle service”).
Regarding claim 20
Levinson discloses “A non-transitory machine-readable medium comprising instructions thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising: accessing temporal data comprising a first temporal data item, the first temporal data item describing a first roadway condition, a first time, and a first location;” Temporal data is data that represents a state in time. (See Levinson [0157] “In the examples 3991-3995, semantic classification data associated with objects on or near road surface 3623 and temporal data associated with the objects may be used for route planning and/or to update data associated with route planning, such as map data, route data, or both.” Also See Claim 29, “A system comprising: a computing system communicatively coupled to a vehicle to receive data from a plurality of sensors, the computing system being programmed to: determine first object data associated with a first object in the environment, the first object data comprising an object classification, a first location in the environment, and a first behavior,”).
Levinson discloses “accessing a routing graph, the routing graph comprising a plurality of route components;” Per [0022] - “A routing graph is a representation of roadways in a geographic area.” (See Levinson [0062] “Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc.”). 
Levinson discloses “determining a first route component of the routing graph that corresponds to the first location;” Per [0022] - “The routing graph represents roadways as a set of route components, which are sometimes also referred to as lane segments.” (See Levinson [0083] “Data representing one or more paths or path segments is transmitted into trajectory evaluator 1120.”). 
Levinson discloses “generating a constrained routing graph, the generating the constrained routing graph comprising modifying the first route component based at least in part on the first roadway condition;” Per [0028]-“Temporal data items are correlated to route components of an autonomous vehicle routing graph and used to generate a constrained routing graph, which is then used to generate routes. The constrained routing graph includes changes to a routing graph based on the temporal data.” (See Levinson [0059] “A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels. At 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”). 
Levinson discloses “generating a route for an autonomous vehicle using the constrained routing graph;” (See Levinson [0084] “Trajectory evaluator 1120 includes a state and event manager 1122, which, in turn, may include a confidence level generator 1123. Trajectory evaluator 1120 further includes a guided trajectory generator 1126 and 
Levinson discloses “and causing the autonomous vehicle to begin traversing the route.” (See Levinson [0054] “The localizer and the perception engine, as well as other components of the AV controller 147, collaborate to cause autonomous vehicles 109 to drive autonomously.”).
Levinson discloses all of the elements of the claimed invention except “the generating of the route comprising selecting a set of connected route components from the constrained routing graph, the set of connected route components extending between a route start point and a route end point;” 
Ho discloses “the generating of the route comprising selecting a set of connected route components from the constrained routing graph, the set of connected route components extending between a route start point and a route end point;” (See Ho [0043] “The state graph representation includes a plurality of nodes connected by edges. Each node of the plurality of nodes of the state graph representation represents a candidate state of the plurality of first passengers and the fleet vehicles. A respective edge of the state graph representation represents an action of a respective vehicle picking up or dropping off a passenger. The respective edge has a cost that is based at least in part on traversal of the graph representation of the geographic map.” & [0134]-[0138] “During traversal, a cost model may be used to evaluate the costs of the edges that are explored (e.g., weights are assigned as the costs of the edges based on tags or attributes associated with the edges). This is done using a cost function (e.g., determined at run time by the client's request). An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for 
Levinson and Ho are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Levinson to incorporate the teachings of Ho to incorporate a method of generating a route for an autonomous vehicle to follow by selecting a set of connected route components. Doing so provides a method known in the art to generate a route for an autonomous vehicle to transverse, advantageously as providing a selection of connected nodes or components of a route to consider would allow for a minimum cost selection of a route in consideration of a minimal distance and travel time provided a pre-constrained map or routing graph.
Response to Arguments
Applicant's arguments filed with respect to claims 1, 10 and 20 have been fully considered but they are not persuasive. 
Regarding arguments extending from page 8 to page 9 of applicant Remarks filed 09/09/2021.
Levinson discloses receiving map data [0062] “Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc.” and modifying or updating map data based upon road conditions [0076] “Reference data generator 705 is configured to generate and modify map data and route data (e.g., RNDF data).” & [0156] “Similarly, in examples 3991 and 3995, the absence of significant object activity (e.g., dynamic objects) in the region 3624 may be associated with one or more temporal periods and the autonomous vehicles in the road network associated with region 3624 may have their associated route data, map data, or both, modified, updated or the like to autonomously navigating the road surface 3623 during those temporal periods to take advantage of the absence of significant object activity.” As Per [0022] of the specification of the claimed invention “A routing graph is a representation of roadways in a geographic area.” Levinson therefore discloses “generating, by the computing device, a constrained routing graph, the generating the constrained routing graph comprising modifying the first route component based at least in part on the first roadway condition;” (the constraints being based upon the temporal data), At least see [0157] “In the examples 3991-3995, semantic classification data associated with objects on or near road surface 3623 and temporal data associated with the objects may be used for route planning and/or to update data associated with route planning, such as map data, route data, or both.” In other words Levinson discloses updating or constraining a map according to temporal data, and using the constrained map to generate or plan a trajectory for an autonomous vehicle to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebrahimi Afrouzi et. al. (U.S. Patent No. 11091211 B1) discloses an autonomous versatile vehicle system that routes a vehicle with a routing graph. Fowe et. al. (U.S. Patent No. 2019/0383626) discloses spatiotemporal lane maneuver delay for road navigation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664